Citation Nr: 0933076	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  01-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for blackout spells as 
the symptom of a neuropsychological disability resulting from 
head injury.

2.  Entitlement to service connection for memory loss as the 
symptom of a neuropsychological disability resulting from 
head injury.

3.  Entitlement to service connection for dizziness as the 
symptom of a neuropsychological disability resulting from 
head injury.

4.  Entitlement to service connection for seizures as the 
symptom of a neuropsychological disability resulting from 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in which service connection for 
residuals of a head injury, including headaches and blackout 
spells, was denied.

In a December 2004 decision, the Board denied service 
connection for residuals of a head injury, including 
headaches and blackout spells.  Also on appeal at the time 
was a claim for service connection for a chronic lung 
disability, including bronchial asthma, which the Board also 
denied.  The veteran appealed the December 2004 decision to 
the U.S. Court of Appeals for Veterans' Claims (Court) which, 
in July 2006, vacated the December 2004 decision and remanded 
the case to the Board for further development and re-
adjudication in keeping with a July 2006 joint motion for 
remand.

The case was thereafter remanded in April 2007.  In November 
2007, the Board issued a decision denying the claim for 
service connection for a chronic lung disability, including 
bronchial asthma.  The claim for service connection for 
residuals of a head injury, including a neuropsychological 
disability manifested by symptoms including headaches, 
blackout spells, memory loss, dizziness and seizures was 
remanded for additional development, to include VA 
examination.

The case was again remanded in June 2008.

VA examination was conducted in December 2008.  Subsequently, 
the RO issued a rating decision in May 2009 granting service 
connection for headaches as the residual of head injury, and 
evaluating the disability as 10 percent disabling, effective 
in May 2000.  The issue of service connection for headaches 
as the symptom of a neuropsychological disability resulting 
from head injury is therefore no longer before the Board.

The issues have been recharacterized to comport with the 
medical evidence of record.

For reasons explained below, the Board reluctantly determines 
that the issues of service connection for blackout spells, 
memory loss, dizziness, and seizures as the symptoms of a 
neuropsychological disability resulting from head injury must 
again be remanded prior to the completion of appellate action 
in this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2008 and April 2007 remands directed that further VA 
examination be conducted to resolve discrepancies contained 
in the June 2007 VA examination report.

Specifically, the examiner was asked to determine the nature, 
extent, and etiology of any head injury residuals the Veteran 
may exhibit, including a neuropsychological disability 
manifested by symptoms including blackout spells, memory 
loss, dizziness and seizures, and to provide an opinion as to 
the etiology of any such manifested pathology.

The December 2008 VA examination report notes that the claims 
file and VA treatment records had been reviewed, but that 
private medical records had not been reviewed.  The examiner 
found insufficient evidence to warrant findings of pathology 
manifested by seizure, blackout spells, and dizziness, and 
opined that memory loss was more likely than not due to the 
Veteran's long history of alcohol abuse.

However, review of the evidence shows that the examiner's 
diagnoses and opinions could not have been based on a review 
of the entire record.  First, the examiner stated he had not 
reviewed private medical records.  Second, it appears his 
review of VA treatment records was not complete.  Private 
medical records do show treatment for seizures and blackouts 
as early as 1990.  In addition, VA treatment records show 
complaints in 2000 of a sense of absent-mindedness for the 
last 20 years, and complaints of memory loss (albeit 
associated with dementia) and of history of a seizure 
disorder (albeit associated with alcoholism).  This 
examination is therefore inadequate for the purposes of 
adjudicating these claims.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Moreover it is noted that the present claims have been 
pending since 1992.  The requirement that a current 
disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim. 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the December 2008 VA 
examination report to the examiner who 
conducted it.  Ask the examiner to 
closely review the entire record and to 
prepare an addendum addressing the 
following issues:

a)	did the Veteran at any time during the 
pendency of this appeal from 1992 to 
the present exhibit blackout spells, 
memory loss, dizziness, and/or 
seizures?   

b)	if so, is it at least as likely as not 
that the manifested blackout spells, 
memory loss, dizziness, and/or 
seizures were in total or in part:

a.	in any way the result of active 
service, including the head 
injury the Veteran sustained 
during active service;

b.	had their onset during active 
service; or

c.	are the result of aggravation of 
a pre-existing condition by an 
injury or disease incurred during 
active service, including the 
head injury sustained during 
active service?

If the examiner who conducted the 
December 2008 VA examination cannot be 
found, or it is determined that another 
VA examination is necessary, schedule the 
veteran for examination by the 
appropriate medical professional(s) to 
determine the nature, extent, and 
etiology of any head injury residuals, 
including a neuropsychological disability 
manifested by blackout spells, memory 
loss, dizziness and seizures that may 
have been manifested at any time during 
the pendency of this appeal from 1992 to 
the present and provide opinions on all 
the matters set forth in (b) above.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
veteran's August 2004 testimony before 
the undersigned Veterans Law Judge, and a 
copy of this remand, must be sent to the 
examiner(s) for review in conjunction 
with the examination(s). 

All opinions expressed must be supported 
by complete rationale.  

2.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for blackout spells, 
memory loss, dizziness, and seizures as 
the symptom of a neuropsychological 
disability resulting from head injury, 
with application of all appropriate laws 
and regulations, including Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
if applicable, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




